Citation Nr: 0002399	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date, prior to March 1, 
1997, for payment of additional compensation for a dependent 
spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1966 to October 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 decision by the Oakland, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 1999, the veteran testified before a member of 
the Board at this RO.  

The Board notes that during his hearing, the veteran 
indicated that he had previously raised the issue of 
entitlement to a waiver of the recovery of an overpayment of 
VA benefits in the amount of $3,398, but that no action on 
that claim had been taken.  The Board refers this matter to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  In January 1979, the veteran was notified that he had 
been awarded additional benefits for his dependents; the 
veteran was not provided any notification regarding his 
obligation to report changes in his dependency status to the 
VA.  

2.  In January 1984, the RO informed the veteran that the RO 
was currently reviewing the records of veterans who were 
receiving benefits for dependents due to recent VA regulatory 
changes which required that the VA receive documentary 
evidence of marriage and/or birth in all cases in order to 
pay additional dependency benefits, and requested a certified 
birth certificate for one of the veteran's sons; the veteran 
was not informed at this time that he would need to provide 
information regarding changes of dependency in the future.  

3.  In June 1986, the veteran and S.A. divorced; he 
thereafter married A.A. in December 1986.  

4.  In October 1991, the veteran was provided notice that he 
should report any changes in his dependency status; however, 
the letter did not indicate that he should report any past 
changes in dependency status.  

5.  The veteran's Loan Guaranty folder shows that the veteran 
sought a VA loan in 1993 and  submitted information listing 
A.A. as his spouse.  

6.  In June 1994 and April 1995, the veteran was provided 
notice that he should report any changes in his dependency 
status; however, the letter did not indicate that he should 
report any past changes in dependency status.  

7.  In January 1997, the RO requested that the veteran verify 
the Social Security numbers of his dependents and in February 
1997, the veteran provided that information, listing A.A. as 
his spouse.  

8.  Thereafter, the RO removed S.A. as a dependent from the 
veteran's VA benefits award effective July 1, 1986 and added 
A.A. to his award effective March 1, 1997.  

9.  Due to deficiencies in the VA notifications, the 
effective date to add A.A. as a dependent may not be "date 
notice is received of the dependent's existence, if evidence 
is received within 1 year of the VA request."

10.  The latest of the following dates: the date dependency 
arose, the effective date of the veteran's qualifying 
disability rating, or the date of commencement of the 
veteran's award, is the date dependency arose (the date of 
the veteran's marriage to A.A.). 


CONCLUSION OF LAW

The criteria for an effective date of December 31, 1986, with 
a date of commencement of payment on January 1, 1987, for the 
payment of additional compensation for a dependent spouse, 
have been met.  38 U.S.C.A. §§ 1115, 1135, 5107, 5110, 5111 
(West 1991); 38 C.F.R. §§ 3.31, 3.102, 3.401(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In his hearing testimony and in written correspondence, the 
veteran asserts that when he was originally provided notice 
that additional benefits for dependents had been awarded in 
the 1970's, he was not provided any notification regarding 
changes in dependency status.  The veteran further asserts 
that on multiple occasions, he sent to the VA the required 
information showing that he and S.A. had divorced in 1986 and 
he had thereafter married in A.A. in 1986; specifically, he 
maintains that he provided this information in 1986, 1991, 
and 1997.  In addition, the veteran contends that his marital 
status was of record with regard to his VA loans.  

A review of the record shows that in June 1975, it was 
determined that the veteran's had service-connected 
disabilities with a combined rating of 30 percent.  

The Veterans' Disability and Compensation and Survivor's 
Benefits act of 1978, Public Law 95-479, enacted by Congress 
on October 1, 1978, provided for the payment of additional 
compensation for dependents of veterans whose service-
connected disabilities are evaluated as 30 percent or higher.  
Before this amendment, a rating of at least 50 percent for 
service-connected disabilities was required.  Since the 
veteran had a combined rating of 30 percent, he was provided 
a VA Declaration of Marital and Dependency Status.  In 
December 1978, the veteran completed this VA Declaration of 
Marital and Dependency Status in which he listed his 
dependents.  He listed S.A. as his wife, and J.M.A. and S.A. 
as his two sons.  

Accordingly, in January 1979, the veteran was notified that 
he had been awarded additional benefits for his dependents.  
The veteran was not provided any notification regarding his 
obligation to report changes in his dependency status to the 
VA.  The Board notes that the Veterans' Disability and 
Compensation and Survivor's Benefits Act of 1978, Public Law 
95-479 is encompassed under pertinent law.  Pursuant to 38 
U.S.C.A. §§ 1115, 1135, a veteran entitled to receive 
compensation for service-connected disability, which is rated 
at not less than 30 percent, shall be entitled to additional 
compensation for a dependent spouse and children. 

In January 1984, the RO informed the veteran that the RO was 
currently reviewing the records of veterans who were 
receiving benefits for dependents.  The RO indicated that due 
to recent VA regulatory changes, it was required that the VA 
receive documentary evidence of marriage and/or birth in all 
cases in order to pay additional dependency benefits per 
requirements set forth in 38 C.F.R. § 3.205 and § 3.209.  
However, the RO only requested a certified birth certificate 
for a son (nevertheless, the veteran was still married to 
S.A. at this time).  The veteran complied with that request.  
The Board notes that the veteran was not informed at this 
time that he would need to provide information regarding 
changes of dependency in the future.  

In June 1986, the veteran and S.A. divorced; he thereafter 
married A.A. in December 1986.  The veteran maintains that he 
did notify the VA of these events at this time.  

In October 1991, the veteran furnished to the VA information 
regarding one of his son's school attendance.  Thereafter, in 
October 1991, he was provided notice of changes to his VA 
benefits payments based on the school attendance report.  It 
was noted that he was receiving additional benefits for his 
"spouse" and his children.  They were not listed by name.  
At that time, he was informed in the letter itself and in an 
attachment that he should report any changes in his 
dependency status.  However, the letter did not indicate that 
he should report any past changes in dependency status.  

At this point, the Board notes that the veteran has indicated 
that he assumed that the additional benefits for his 
"spouse" were for A.A. and not for S.A., as he maintains 
that he had informed the VA of the changes in his dependency 
status.  In addition, at this point, he had been married to 
A.A. for many years and assumed that this reference to 
"spouse" was to his current spouse and that the need to 
report changes meant that he needed to report changes if his 
marital status to her changed.  

A review of the veteran's Loan Guaranty folder shows that the 
veteran sought a VA loan in 1993.  At that time, he submitted 
information listing A.A. as his spouse.  The VA indicated 
that the title of the veteran's home was held by both the 
veteran and A.A.; the Board notes that it appears clear from 
the documents that she was understood to be his current 
spouse.  Clearly, the veteran was not attempting to show that 
he was still married to S.A. nor was he trying to conceal his 
current marital status.    

In June 1994, the veteran furnished to the VA information 
regarding one of his son's school attendance.  Thereafter, in 
June 1994, he was provided notice of changes to his VA 
benefits payments based on the school attendance report.  It 
was noted that he was receiving additional benefits for his 
"spouse" and his child.  Although his child was listed by 
name, his spouse was not listed by name.  At that time, he 
was informed in the letter itself and in an attachment that 
he should report any changes in his dependency status.  At 
this point, the Board notes that again the veteran has 
indicated that he assumed that the additional benefits for 
his "spouse" were for A.A. and not for S.A.  

In March 1995, the veteran submitted certification of one of 
his son's school attendance.  Thereafter, in April 1995, he 
was provided notice of changes to his VA benefits payments 
based on the school attendance report.  It was noted that he 
was receiving additional benefits for his "spouse" and his 
child.  Although his child was listed by name, his spouse was 
not listed by name.  At that time, he was informed in the 
letter itself and in an attachment that he should report any 
changes in his dependency status.  At this point, the Board 
notes that again the veteran has indicated that he assumed 
that the additional benefits for his "spouse" were for A.A. 
and not for S.A..  

In January 1997, the RO requested that the veteran verify the 
Social Security numbers of his dependents.  In February 1997, 
the veteran provided that information, listing A.A. as his 
spouse.  Thereafter, further information was requested 
regarding his marital status and the veteran provided the 
necessary documentary information showing his divorce from 
S.A. and his subsequent marriage to A.A. in December 1986.  

Based on this information, the RO removed S.A. as a dependent 
from the veteran's VA benefits award effective July 1, 1986 
(the first day in the month following the divorce) and added 
A.A. to his award effective March 1, 1997, which was the 
first day of the month following the veteran's notice to VA 
of his marriage to A.A., according to the RO.  

In this case, the veteran maintains that he did inform VA on 
several occasions of his divorce from S.A. and his marriage 
to A.A.; however, the claims file does not contain any record 
of these alleged reports.  The Board notes that when such 
documentation is received by the VA, it is the regular 
procedure of VA to adjust an award of compensation if 
warranted.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the regularity of the administrative process is presumed 
in the absence of clear evidence to the contrary.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, 
for the sake of argument, the Board will assume that this 
correspondence was not in fact received from the veteran.  
That being noted, the Board must address deficiencies in 
notifications provided by the VA.  

Upon reviewing the record, as previously noted, the claims 
file does not show that the veteran was clearly notified of 
his obligations to notify the VA of changes in his marital 
status until years after he had married A.A.  As noted, in 
January 1984, the RO informed the veteran that due to recent 
VA regulatory changes, it was required that VA receive 
documentary evidence of marriage and/or birth in all cases in 
which veterans are receiving increased VA benefits because of 
dependents in order to pay those additional dependency 
benefits.  However, the RO did not inform the veteran that he 
would need to provide information regarding changes in 
dependency in the future.  Although it would be logical to 
assume that this was the RO's intent, the fact remains that 
the notice thereof was not entirely clear.  It appeared that 
the RO was verifying current dependency status based on the 
new documentary requirements in the VA regulations.  It 
cannot be assumed that the veteran would understand that this 
meant that the onus was upon him to notify the VA of future 
changes as the letter did not state this and, by the very 
nature of the letter, it would appear that the RO would 
request such information.  

The notifications thereafter all post-dated the veteran's 
marriage to A.A. by many years.  In those notifications, the 
RO indicated that the veteran was receiving additional 
benefits for a "spouse" and the name was never listed.  The 
veteran reasonably assumed that he was properly receiving 
benefits for his current spouse since he was never informed 
that he should inform the VA of changes in his marital 
status.  In February 1997, the veteran was initially 
requested to submit information regarding his dependents at 
that time.  However, as noted, there is evidence as early as 
1993 that the veteran had notified the VA that he was married 
to A.A. (in relation to the aforementioned loan, and the 
veteran maintains there were prior loans), although he was 
never requested to submit supporting documentation at that 
time.  

Applicable law and regulations provide that the effective 
date of an award of additional compensation for a dependent 
shall be the latest of the following dates: (1) Date of 
claim: This term means the following, listed in their order 
of applicability: 	(i) Date of veteran's marriage, or birth 
of his or her child, or, adoption of a child, if the evidence 
of the event is received within 1 year of the event; 
otherwise (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the VA 
request.  (2) Date dependency arises.  (3) Effective date of 
the qualifying disability rating provided evidence of 
dependency is received within 1 year of notification of such 
rating action.  (4) Date of commencement of veteran's award.  
38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).  

Pursuant to provisions of law governing the initiation of 
payment of benefit awards, the payment of the veteran's 
increased compensation shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  See 38 U.S.C.A. § 5111; 38 C.F.R. § 
3.31.  

As set forth above, the date from which payment of additional 
compensation for dependents shall be effective is the later 
of: the date of claim (as that is defined in section 
3.304(b)); the date dependency arises; the effective date of 
the qualifying disability rating; or the date of commencement 
of the veteran's award.  In the context of this case, the 
veteran was not properly notified that he was required to 
submit notice and evidence thereof of any changes in his 
dependents, for the reasons previously noted.  As such, the 
veteran was not properly informed that in order to claim 
additional benefits for A.A., he was required to submit 
supporting information.  The notifications which informed the 
veteran to report changes in marital status all post-dated 
his divorce from S.A. and marriage to A.A. by many years; 
thus it appeared that the term "spouse" referred to A.A.  
Even though he essentially notified the VA in 1993 that A.A. 
was his spouse in their loan document, he was unaware of the 
requirement to do so and the VA did not take any action.  The 
loan guaranty file does not contain information prior to 
1993, although the veteran maintains there were also earlier 
loans.  

In light of the deficiencies in the VA notifications, the 
Board finds that it is unreasonable to find the effective 
date to be the "date notice is received of the dependent's 
existence, if evidence is received within 1 year of the VA 
request," which is the date the RO used.  Due to the lack of 
clear notification prior to his marriage to A.A., the veteran 
was not clearly informed that he needed to provide the VA 
information regarding changes in his marital status.  Many 
years after their marriage, the veteran was not informed that 
he should report past changes in marital status and he 
reasonably construed those notices as requests for the 
veteran to provide information if his marital status to A.A. 
changed, which it did not.  Information relating to changes 
in past marital status was not requested of the veteran until 
February 1997.  Accordingly, due to this deficiency, the 
Board finds that the effective date cannot be the "date 
notice is received of the dependent's existence, if evidence 
is received within 1 year of the VA request" as defined in 
38 C.F.R. § 3.401(b).  Accordingly, this may not serve as a 
basis from which to calculate the date of payment of 
additional compensation for this dependent.

As between the remaining dates from which the award of 
additional compensation for dependents might be made 
effective, i.e., the date dependency arose, the effective 
date of the veteran's qualifying disability rating, or the 
date of commencement of the veteran's award, the latest date 
is the date dependency arose which would be the date of the 
veteran's marriage.  This event, of course, took place in 
December 1986.  The effective date of the veteran's 
qualifying disability rating is June 1975, and the date of 
commencement of the veteran's award, pursuant to 38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31, was October 1, 1978.

Under these circumstances, it is clear, then, that the later 
of: the date dependency arose, the effective date of the 
qualifying disability rating, or the date of commencement of 
the veteran's award, is the date dependency arose, December 
31, 1986.  Accordingly, it is the Board's conclusion that, in 
this case, the criteria for establishing an earlier effective 
date of December 31, 1986, for the payment of additional 
compensation benefits for A.A., with the commencement of 
payment of the award on January 1, 1987, have been met.

The Board notes that the VA employs a reasonable-
doubt/benefit-of-the-doubt doctrine in resolving issues 
presented in claims and appeals.  When, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt is given to the 
claimant as has been done in this case.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date of December 31, 1986, with a date of 
commencement of payment on January 1, 1987, for the payment 
of additional compensation for a dependent spouse, is 
warranted.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

